         Case 17-35623 Document 798 Filed in TXSB on 06/03/19 Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                          §
                                                §
OFFSHORE SPECIALTY                              §           Case No. 17-35623
FABRICATORS, LLC,                               §
                                                §           Chapter 11
                DEBTOR.                         §

         LIQUIDATING TRUSTEE’S OBJECTION TO PROOF OF CLAIM NO. 10
              FILED BY KLEIN INVESTIGATIONS AND CONSULTING

         THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY
         IS ASKING THE COURT TO DISALLOW AND EXPUNGE THE CLAIM
         THAT YOU FILED IN THIS BANKRUPTCY CASE. YOU SHOULD
         IMMEDIATELY CONTACT THE OBJECTING PARTY TO RESOLVE
         THE DISPUTE. IF YOU DO NOT REACH AN AGREEMENT, YOU
         MUST FILE A RESPONSE TO THIS OBJECTION AND SEND A COPY
         OF YOUR RESPONSE TO THE OBJECTING PARTY WITHIN 30 DAYS
         AFTER THE OBJECTION WAS SERVED ON YOU. YOUR RESPONSE
         MUST STATE WHY THE OBJECTION IS NOT VALID. IF YOU DO NOT
         FILE A RESPONSE WITHIN 30 DAYS AFTER THE OBJECTION WAS
         SERVED ON YOU, YOUR CLAIM MAY BE DISALLOWED WITHOUT
         A HEARING.

         A HEARING HAS BEEN SET ON THIS MATTER ON JULY 17, 2019 AT
         10:00 A.M. IN COURTROOM 404, U.S. COURTHOUSE, 515 RUSK
         AVENUE, HOUSTON, TEXAS 77002.
TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

         David Weinhoffer, the Liquidating Trustee (the “Liquidating Trustee”) of the Offshore

Specialty Fabricators, LLC Liquidating Trust (the “Liquidating Trust”) files this Objection to

Proof of Claim No. 10 (the “Claim Objection”) filed by Klein Investigations and Consulting, a

Division of Klein Investments, Inc. (“Klein Investigations”) and respectfully states as follows:

                                        JURISDICTION

         1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

Claim Objection is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).



                                           Page 1 of 5
        Case 17-35623 Document 798 Filed in TXSB on 06/03/19 Page 2 of 5



        2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory bases for the relief requested herein are sections 105(a) and 502(b)

of title 11 of chapter 11 of the United States Code, (the “Bankruptcy Code”), Rule 3007 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 3007-1 of the

Bankruptcy Local Rules for the southern District of Texas.

                                     RELIEF REQUESTED

        4.      The Trustee seeks entry of an order, substantially in the form of the order attached

hereto, expunging and disallowing Claim No. 10 filed by Klein Investigations on November 6,

2017, in its entirety.

                                       BASIS FOR RELIEF

        5.      Section 502 of the Bankruptcy Code provides, in pertinent part, as follows: “[a]

claim or interest, proof of which is filed under section 501 of [the Bankruptcy Code], is deemed

allowed, unless a party in interest . . . objects.” 11 U.S.C. § 502.

        6.      As set forth in Bankruptcy Rule 3001(f), a properly executed and filed proof of

claim constitutes prima facie evidence of the validity and the amount of the claim under section

502(a) of the Bankruptcy Code. See, e.g., In re Jack Kline Co., Inc., 440 B.R. 712, 742 (Bankr.

S.D. Tex. 2010). A proof of claim must “set forth the facts necessary to support the claim.” In

re Chain, 255 B.R. 278, 280 (Bankr. D. Conn. 2000) (citing 9, Resnick & Sommer eds., Collier

on Bankruptcy ¶ 3001.09[1] at 3001-27 (15th ed. Rev. 2005)). If the proof of claim fails to set

forth the necessary supporting facts, it is “not entitled to the presumption of prima facie validity,

and the burdens of going forward and of proving its claims by a preponderance of the evidence

are on the [claimant].” In the Matter of Marino, 90 B.R. 25, 28 (Bankr. D. Conn. 1988); see also




                                             Page 2 of 5
        Case 17-35623 Document 798 Filed in TXSB on 06/03/19 Page 3 of 5



In re Svendson, 34 B.R. 341, 342 (Bankr. D.R.I. 1983) (stating proofs of claim failed to “set

forth all the necessary facts to establish the claim[s].”).

        7.      A proof of claim also loses the presumption of prima facie validity under

Bankruptcy Rule 3001(f) if an objecting party refutes at least one of the allegations that are

essential to the claim’s legal sufficiency. See In re Fidelity Holding Co., Ltd., 837 F.2d 696, 698

(5th Cir. 1988). Once such an allegation is refuted, the burden reverts to the claimant to prove

the validity of its claim by a preponderance of the evidence. Id. Despite this shifting burden

during the claim objection process, “the ultimate burden of proof always lies with the claimant.”

In re Armstrong, 347 B.R. 581, 583 (Bankr. N.D. Tex. 2006) (citing Raleigh v. Ill. Dep’t of Rev.,

530 U.S. 15 (2000)).

        8.      Klein Investigations filed its Claim No. 10 against the Debtor on November 6,

2017.    The sole basis for the claim, filed in the amount of $577,406.91, was principal

($569,727.30) and interest ($7,679.61) on a default judgment issued on July 11, 2017 by the 60th

District Court of Jefferson County, Texas.

        9.      Claim No. 10 does not contain a copy of the judgment.            Besides a short

itemization of the principal and interest amounts, it does not contain any other documentation

supporting the claim.

        10.     On December 13, 2018, the Ninth Court of Appeals in Beaumont, Texas issued a

judgment reversing the default judgment in Case No. 09-17-00333-CV. Copies of the judgment

and the memorandum opinion explaining the reasoning for the judgment are attached as Exhibit

A.

        11.     Claim No. 10 should be disallowed and expunged because (i) the judgment upon

which the claim is based has been reversed; and (ii) the claim lacks supporting documentation.




                                              Page 3 of 5
          Case 17-35623 Document 798 Filed in TXSB on 06/03/19 Page 4 of 5



          WHEREFORE, for the reasons stated above and in the Declaration of David Weinhoffer,

the Liquidating Trustee respectfully requests entry of an order, substantially in the form attached

hereto, disallowing and expunging Claim No. 10 and granting such other relief as is just and

proper.

Dated: June 3, 2019                                  Respectfully submitted,

                                                     DIAMOND McCARTHY LLP

                                                     /s/Michael D. Fritz
                                                     Charles. M. Rubio
                                                     TBA No. 24083768
                                                     crubio@diamondmccarthy.com
                                                     Michael D. Fritz
                                                     TBA No. 24083029
                                                     mfritz@diamondmccarthy.com
                                                     909 Fannin, Suite 3700
                                                     Houston, TX 77010
                                                     Telephone: (713) 333-5100
                                                     Facsimile: (713) 333-5199

                                                     Counsel to David Weinhoffer, Liquidating
                                                     Trustee of the Offshore Specialty
                                                     Fabricators Liquidating Trust




                                           Page 4 of 5
        Case 17-35623 Document 798 Filed in TXSB on 06/03/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I certify that on June 3, 2019, I caused a true and correct copy of the foregoing Objection
to be served on all parties registered to receive electronic notice through the Court’s CM/ECF
system and by United States Mail, postage prepaid, to the claimant whose claim is subject to the
Objection as listed below:

       Klein Investigations and Consulting, a Division of Klein Investments, Inc.
       c/o John S. Morgan
       Morgan Law Firm
       2175 North Street
       Beaumont, TX 77701

                                                    /s/ Michael D. Fritz




                                           Page 5 of 5
